Citation Nr: 0823897	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  02-21 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for coronary artery 
disease with chronic ischemic heart disease, to include as 
secondary to service-connected type II diabetes mellitus.

2.	Entitlement to service connection for 
hypercholesterolemia, to include as secondary to service-
connected type II diabetes mellitus.

3.	Entitlement to service connection for a Baker's cyst, to 
include as secondary to service-connected type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  Jurisdiction of the claim has been 
transferred to the RO in Indianapolis, Indiana.

This case was the subject of an October 2004 Order of the 
Court of Appeals for Veterans Claims (Court), granting a 
Joint Motion for Remand of the parties dated in October 2004, 
and vacating the Board's December 2003 decision in this 
matter.  As a result, this case was before the Board again in 
November 2005, at which time the claim was remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the veteran in the development of his claim, to include 
obtaining VA treatment records and providing the veteran with 
a VA examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.


FINDINGS OF FACT

1.	The preponderance of the competent medical evidence of 
record demonstrates that the veteran does not currently 
have coronary artery disease.

2.	Hypercholesterolemia is not a disability for which VA 
compensation is payable.

3.	A Baker's cyst was not manifested in active service and 
any current Baker's cyst is not otherwise etiologically 
related to active service or to service-connected type II 
diabetes mellitus.


CONCLUSIONS OF LAW

1.	Coronary artery disease was not incurred in or aggravated 
by active duty service, and was not proximately caused or 
aggravated by the veteran's service-connected type II 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2007).

2.	Service connection for hypercholesterolemia is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.	A Baker's cyst was not incurred in or aggravated by active 
duty service, and was not proximately caused or aggravated 
by the veteran's service-connected type II diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Element (4), 
the requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim, was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  

In the instant case, the veteran received VCAA notification 
in July 2002, prior to the initial unfavorable agency 
decision, which was issued in September 2002.  The RO's July 
2002 notice letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  Although 
the veteran was not explicitly requested to provide any 
evidence in his possession, he was informed in the section of 
the notice titled "What Evidence or Information Do We Still 
Need From You?" that VA still needed information covering 
each element of his service connection claims.  A reasonable 
person would have been on notice to submit any such evidence 
in his possession in light of this specific request.   The 
request as worded by the RO would necessarily include 
submitting any relevant evidence in his possession.  Thus, 
the failure to use lack of the exact language of 38 C.F.R. 
§ 3.159(b)(1) with respect to this "fourth element," to the 
extent it may be applicable in the present case despite the 
recent change in regulations, was harmless, non-prejudicial 
error, if error at all.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.  To 
the extent there was any error in such notice, because the 
Board has concluded that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability ratings or effective dates to 
be assigned in regard to these matters are rendered moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Detroit 
and Battle Creek VA Medical Centers (VAMC) have also been 
obtained.  The appellant has provided a medical evaluation 
from Sycamore Primary Care of Kokomo, Indiana.  He has not 
identified any additional records that should be obtained 
prior to a decision.  The veteran was afforded a VA 
examination for in January 2006.  As will be discussed 
further below, the Board finds that the findings of the VA 
examiner, when viewed in the context of the entire record, 
are sufficient for a determination of the matters on appeal.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002). 

The Board acknowledges the veteran's representative's 
contention that a January 2006 VA examination is insufficient 
to allow a Board decision on the issue of service connection 
for hypercholesterolemia.  See May 2007 statement by the 
veteran's representative.  However, initially, the Board 
observes that the January 2006 VA examination addresses the 
issue of hyperlipidemia, which is "a general term for 
elevated concentrations of any or all of the lipids in the 
plasma, including hypertriglyceridemia, hypercholesterolemia 
etc."  See Dorland's Illustrated Medical Dictionary, 883 
(30th ed. 2003).  In addition, as is discussed further below, 
hypercholesterolemia is not a disability upon which VA 
benefits may be granted.  As such, the Board finds that a new 
VA examination is not necessary prior to a decision on this 
issue.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R.               § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran. 

In addition, certain chronic disabilities, including organic 
heart disease, are presumed to have been incurred in service 
if manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

I.	Coronary Artery Disease with Chronic Ischemic Heart 
Disease

The veteran asserts entitlement to service connection for 
coronary artery disease with chronic ischemic heart disease.  
Specifically, he claims that he suffers from coronary artery 
disease due to his service-connected type II diabetes 
mellitus.  

In this regard, the Board observes VA treatment records 
indicate the veteran was evaluated in October 2001 for 
coronary artery disease.  At the time, the study was 
clinically and electrocardiographically negative for 
myocardial ischemia, but was consistent with flow-limiting 
lesions in artery supply.  However, no diagnosis of coronary 
artery disease was rendered.  In addition, an August 2003 
medical evaluation submitted by the veteran indicated normal 
coronary vessels with possible muscular dysfunction.  Again, 
no diagnosis of coronary artery disease was rendered.

Finally, the veteran was provided a VA heart examination in 
January 2006.  After a review of the medical record, 
including the claims file, the VA examiner noted specifically 
that, according to an August 2005 cardiac catheterization, 
the veteran does not suffer from coronary artery disease.  
Both an electrocardiogram and chest X-ray returned normal 
results. The Board affords the January 2006 VA examination 
opinion determinative weight on this matter, since it is 
based on an examination and the full history and record, and 
directly addresses the matter at issue.  The Board notes that 
this same examiner found that the veteran's hypertension was 
related to his service-connected type II diabetes mellitus, 
and that as a result the veteran was subsequently granted 
service connection for hypertension with renal insufficiency. 

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).  In sum, the Board finds that the preponderance 
of the medical evidence indicates that the veteran does not 
have coronary artery disease.
 
The Board acknowledges the veteran himself claims he suffers 
coronary artery disease.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of heart disease, as 
this is a matter requiring considerable medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his lay assertions of medical diagnosis or 
etiology on this matter cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).


II.	Hypercholesterolemia

The veteran is claiming entitlement to service connection for 
high cholesterol, claimed as hypercholesterolemia.  As noted 
above, service connection is only warranted where the 
evidence demonstrates a compensable disability.  "Disability" 
means impairment in earning capacity resulting from diseases 
and injuries and their residual conditions.  38 C.F.R. § 4.1 
(2007); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

An elevated cholesterol level, noted as hypercholesterolemia 
or hyperlipidemia, represents a laboratory finding and not a 
disability for VA purposes.  See 61 Fed. Reg. 20440, 20445 
(May 7, 1996).  In the absence of proof of a present 
underlying disability, there can be no valid claim for 
service connection.  See Brammer v. Derwinski, supra.  As 
such, the Board concludes that service connection for 
hypercholesterolemia is not warranted.

VA's stated policy is that hyperlipidemia is a general term 
for elevated concentrations of any or all of the lipids in 
the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc., and is a laboratory finding and 
not a disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  Under these conditions, there is 
no amount of notice or assistance and no known type of 
medical opinion that would tend to show that 
hypercholesterolemia is itself a disability.  There is no 
known evidence, notice, or assistance that would raise a 
reasonable possibility of substantiating the claim of service 
connection for hypercholesterolemia.  Although the Board has 
attempted to review the newly received evidence with as open 
a mind as possible as to whether the newly received evidence 
could, under some extraordinary circumstance, show the 
veteran's hypercholesterolemia to be a disability in and of 
itself, no such extraordinary circumstance is present in this 
case, and the matter is here settled as one of law rather 
than fact.  The law was not written to provide for 
compensation benefits for hypercholesterolemia.  See 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996).  As a result, there is no 
reasonable possibility that that any newly received evidence 
or further development could substantiate the claim for 
service connection for hypercholesterolemia.  The law here is 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (to avoid confusion, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the lack of legal merit or lack of entitlement under the 
law).

III.	Baker's Cyst

The veteran contends he is entitled to service connection for 
a Baker's cyst.  While the evidence of record indicates a 
current diagnosis of a Baker's cyst of the left knee, the 
competent, probative evidence of record does not 
etiologically link the current disorder with the veteran's 
active service or to his service-connected type II diabetes 
mellitus.  

With regard to direct service connection, service medical 
records are absent complaints, findings or diagnoses of any 
knee injury during service.  In addition, the veteran did not 
note any knee injury on a September 1967 service discharge 
Report of Medical History.  Finally, during the clinical 
examination for separation from service in September 1967, 
the veteran's lower extremities were evaluated as normal, and 
no indication of a chronic disorder was noted.  Thus, there 
is no medical evidence that shows the veteran suffered from a 
Baker's cyst or any knee disorder during active service. 

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the veteran was first 
diagnosed with a Baker's cyst on the left knee in July 2000.  
This is over 30 years since the veteran separated from 
service; this significant lapse in time between the active 
service and the first evidence of a Baker's cyst constitutes 
negative evidence weighing against the veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  In this vein, the January 2006 VA examiner 
did note that the Baker's cyst was diagnosed after service, 
and tangentially that the veteran had experienced 
degenerative joint disease of both knees for the past seven 
years.  This onset is many years after service.  

With respect to secondary service connection, the veteran 
contends that his Baker's cyst was proximately caused by his 
service-connected type II diabetes mellitus.  Alternatively, 
he may be construed to have argued that this disorder has 
been aggravated by his service-connected type II diabetes 
mellitus.  (See VA Form 9 received in December 2002 ("all of 
my conditions are related to my diabeties.") [sic])  
However, the record does not contain competent medical 
evidence or a competent medical opinion establishing an 
etiological link between a Baker's cyst and the veteran's 
service-connected type II diabetes mellitus.  In addition, 
there is no competent evidence of record that the veteran's 
type II diabetes mellitus has caused this condition to 
increase in severity beyond its natural progression.  The 
veteran was provided a VA examination in January 2006 to 
determine if the Baker's cyst is etiologically related to his 
service-connected diabetes mellitus.  After a review of the 
veteran's medical history and a physical examination, the VA 
examiner opined that "it is less likely than not, less than 
50% probability, that the Baker's cyst is related to diabetes 
mellitus because there is no literature which shows there is 
a connection between the two of them."  The examiner further 
noted that usually, a Baker's cyst is a clinical anomaly that 
is not related to endocrine disorders.  As such, the 
competent evidence of record indicates the veteran does not 
suffer from a Baker's cyst that is proximately due to or 
aggravated by his type II diabetes mellitus.

The Board acknowledges that the veteran himself has claimed 
his current Baker's cyst is the result of or has been 
aggravated by his service-connected type II diabetes 
mellitus.  However, this would be a determination requiring 
considerable medical expertise, not susceptible to lay 
observation, and, as a layman, the veteran has no competence 
to give a medical opinion on this matter.  See Espiritu v. 
Derwinski, supra.  Consequently, these lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection on this 
matter.  Lathan v. Brown, supra.  

In sum, there is no competent medical evidence included in 
the record to support the veteran's assertion that his 
service-connected type II diabetes mellitus is the proximate 
cause of or has aggravated his currently diagnosed Baker's 
cyst.  A VA examiner has opined that this condition is not 
related to type II diabetes mellitus.  The normal medical 
findings at the time of separation from service, as well as 
the absence of a diagnosis or treatment for many years after 
service, is probative evidence against the claim for direct 
service connection.  Consistent with the record, the January 
2006 VA examiner further found that the condition was first 
diagnosed after service.  Accordingly, the Board concludes 
that the preponderance of  the evidence is against the claim 
for service connection for a Baker's cyst, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).



ORDER

Entitlement to service connection for coronary artery disease 
with chronic ischemic heart disease is denied.

Entitlement to service connection for hypercholesterolemia is 
denied.

Entitlement to service connection for a Baker's cyst is 
denied.




____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


